Citation Nr: 0941476	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II. 


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1978 to 
February 1984, and August 1991 to December 1991, during 
peacetime and the Persian Gulf War.  He served in the 
Southwest Asia theater of operations from August 20, 1991, to 
November 21, 1991.  While serving in the Army Reserve, there 
is also evidence that the appellant has verified active duty 
training (ACDUTRA) during the following periods: June 7, 
2000, to June 23, 2000; and July 9, 2000, to July 22, 2000.  
He also has verified inactive duty training (INACDUTRA) 
during the following periods: May 6, 2000; May 7, 2000,; June 
3, 2000; June 4, 2000; July 8, 2000; August 5, 2000; August 
6, 2000; August 7, 2000; September 8, 2000; September 9, 
2000; September 10, 2000; October 13, 2000; October 14, 2000; 
October 15, 2000; November 4, 2000; November 5, 2000; January 
6, 2001; January 7, 2001; February 3, 2001; February 4, 2001; 
March 9, 2001; March 10, 2001; March 11, 2001; April 5, 2001; 
April 6, 2001; April 7, 2001; and April 8, 2001.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Philadelphia, Pennsylvania, 
Regional Office (RO), which denied service connection for a 
left knee disorder and diabetes mellitus.  The appellant 
disagreed with such decisions and subsequently perfected an 
appeal.   

In December 2006, the Board remanded this claim to the RO for 
additional development, including VA examinations to 
determine the extent and etiology of the appellant's claimed 
left knee and diabetes mellitus disabilities.  That 
development was completed and the case was returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the appellant's favor, 
a left knee disorder, diagnosed as severe degenerative 
arthritis of the left knee, was aggravated by the appellant's 
active military service.

2.  The appellant's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any 
endocrine system disability, to include diabetes mellitus, 
during a period of active duty service or ACDUTRA.  There is 
no evidence of record revealing a relationship between the 
Veteran's diabetes mellitus and his active military service 
or ACDUTRA service, or any incident therein.  The Veteran is 
not disabled from an injury (but not a disease) incurred in 
or aggravated by a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  A left knee disorder, diagnosed as severe degenerative 
arthritis of the left knee, was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by qualifying service.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim for Left Knee

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting service connection for the 
appellant's left knee disorder herein which constitutes a 
complete grant of the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54.

The appellant is currently diagnosed with a left knee 
disability, specifically severe degenerative arthritis of the 
left knee.  See February 2007 VA Orthopedics Examination 
Report.  As there is evidence of a current chronic 
disability, the first element of the appellant's service 
connection claim is satisfied.

Among the many theories of entitlement set forth by the 
appellant, the appellant attributes his current left knee 
disability to aggravation of a pre-existing left knee 
disability in-service.  See June 2002"Statement in Support 
of Claim," VA Form 21-4138; November 2003 "Statement in 
Support of Claim," VA Form 21-4138 (Notice of Disagreement); 
January 2005 "Appeal to the Board," VA Form 9 (Substantive 
Appeal).  

The appellant's STRs indicate that he had "bone chip" 
removal in his left knee prior to service.  See April 1978 
Report of Medical History; August 1996 Statement of Medical 
Examination and Duty Status (history of left knee surgery 20 
years ago).  Throughout his active duty and reserve service, 
the appellant complained of and received treatment for left 
knee pain and swelling suffered during increased activity, to 
include running.  See April 1983 Chronological Record of 
Medical Care; October 1983 Chronological Record of Medical 
Care; December 1983 Chronological Record of Medical Care; 
August 1995 Chronological Record of Medical Care (left knee 
swelling); August 1996 Statement of Medical Examination and 
Duty Status (increased pain and swelling during performance 
test); June 1999 Chronological Record of Medical Care (left 
knee swelling and diagnosis of degenerative joint disease); 
January 2001 Physical Profile (unable to perform 2 mile run 
due to degenerative joint disease of left knee).  

Post-service, the appellant sought treatment for his left 
knee disability.  In a February 2007 VA Orthopedics 
Examination Report, after reviewing the appellant's claims 
file including his STRs and noting his medical history, the 
examiner assessed severe degenerative arthritis of the left 
knee.  He noted that the appellant had a preexisting 
condition of the left knee which could contribute to 
degenerative arthritis, and opined that it is at least as 
likely as not that the exacerbation of the knee from the 
military is a significant contributor to the appellant's 
current degenerative arthritis of the left knee.  The 
examiner based his opinion on the "multiple documented 
episodes in the service of exacerbation of his knee with 
swelling.  In fact, the examiner noted that "although 
degenerative arthritis may have occurred and was operated on 
in high school, nonetheless, the appellant has well-
documented episodes of effusions, that is swelling of the 
knee and other problems in service at the time of increased 
activity."  See February 2007 VA Orthopedics Examination 
Report.         

In further support of his claim, the appellant has submitted 
statements that he suffered problems with his left knee after 
increased activity in-service.  See June 2002"Statement in 
Support of Claim," VA Form 21-4138; November 2003 Notice of 
Disagreement; January 2005 Substantive Appeal.  The appellant 
is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to the 
appellant through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

The Board finds that the positive nexus opinion coupled with 
in-service evidence of left knee treatment and supportive lay 
statements are probative, and thus, the evidence supports the 
appellant's service connection claim.  In this regard, as 
noted, the claims file contains a February 2007 VA 
Orthopedics Examination Report, in which the examiner opined 
that it is at least as likely as not that the exacerbation of 
the knee from the military is a significant contributor to 
the appellant's current degenerative arthritis of the left 
knee.  The February 2007 VA examiner relied on credible and 
competent medical history as provided by the appellant and 
well-documented in his claims file to opine that his left 
knee disability was aggravated by his service.  

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is probative, 
contemporaneous evidence of an in-service left knee injury 
with post-service symptomatology, and supportive lay and 
medical statements.  Resolving doubt in the appellant's 
favor, the Board finds that the evidence as a whole supports 
service connection for severe degenerative arthritis of the 
left knee.  38 U.S.C.A. § 5107(b).  Consequently, the three 
requirements for the grant of service connection for a left 
knee disorder have been satisfied, and service connection for 
such disability is granted.       



Service Connection Claim for Diabetes Mellitus

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by May 2002, December 
2006, and January 2008 letters.  The May 2002 letter was sent 
prior to the initial January 2003 rating decision.  These 
letters fully addressed all three notice elements; informed 
the appellant of what evidence was required to substantiate 
his service connection claim; and of the appellant's and VA's 
respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a June 2006 notice letter and December 2006 attachment to 
a notice letter, the RO advised the appellant as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  While 
such letters, including the December 2006 and January 2008 
VCAA letters, were issued after the initial rating decision 
in January 2003, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the June 2006, December 2006, and January 
2008 notice letters were issued, the appellant's claim was 
readjudicated in the September 2009 supplemental statement of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs from his active duty and Reserve service, VA 
medical records, private treatment records, and statements 
from the appellant and his representative.  Significantly, 
the record does not otherwise indicate any additional 
obtainable evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  The appellant was 
provided with and underwent a VA diabetes mellitus 
examination in February 2007.  Therefore, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist the claimant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claim

The appellant seeks service connection for diabetes mellitus, 
which he attributes to his Reserve duty service.

With regard to the appellant's active duty service, the 
appellant does not claim nor does the evidence of record 
suggest that his current diabetes mellitus disability had its 
onset during his active military service.  In this regard, 
the appellant's STRs are negative for complaints, treatment, 
or diagnoses of any disability of the endocrine system, to 
include diabetes mellitus.  Further, there is no evidence of 
a nexus between the appellant's diabetes mellitus and his 
active duty service.   

Thus, as a preliminary matter in this case, the Board must 
first address the status of this appellant as determined by 
the type of military service rendered.  Specifically, 
although the appellant had full-time military service as a 
regular active duty service member, his diabetes mellitus was 
not incurred in or aggravated by such service.  Instead, he 
was a member of the Army Reserve with two periods of ACDUTRA.  
See U.S. Army Reserve Personnel Command Form 249E, received 
September 2009; see also 38 U.S.C.A. § 101(21)(22) (defining 
active duty & active duty for training, respectively) (West 
2002).  By definition, ACDUTRA includes full-time duty 
performed for training purposes by members of the Reserves.  
38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).

This is an important determination because entitlement to 
certain presumptions, including presumptive service 
connection for chronic diseases, is distinguished based upon 
the type of military duty served (whether it is active 
military service or ACDUTRA), and a finding that the veteran 
served for 90 days or more after December 31, 1946.  See 
38 C.F.R. §§  3.307, 3.309 (2009).  In short, presumptive 
periods apply only to active duty service and do not apply to 
ACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury (but not disease) incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for a disability resulting from a disease or injury that was 
incurred, or aggravated, while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that although the appellant had numerous 
periods of INACDUTRA (which includes duty other than full-
time duty performed by a member of the Reserves; see 38 
C.F.R. § 3.6(d)), the appellant as a matter of law cannot 
obtain service connection for his diabetes mellitus 
disability by showing that he was disabled from such disease 
incurred in the line of duty because, as noted, service 
connection may be granted for a disability resulting from an 
injury (not a disease) incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.        
 
Nonetheless, as noted, where a veteran is disabled or dies 
from a disease or injury incurred or aggravated in the line 
of duty during a period of ACDUTRA, that period of service is 
considered to be active military, naval, or air service.  38 
U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a)(d).  Here, the 
appellant has two periods of ACDUTRA during the periods of 
June 7, 2000, to June 23, 2000; and July 9, 2000, to July 22, 
2000.  Unfortunately, the evidence of record does not suggest 
that the appellant's diabetes mellitus was incurred in or 
aggravated by these periods of ACDUTRA.  In this regard, the 
appellant's STRs for his reserve period are negative for 
complaints, treatment, and diagnoses of any endocrine system 
disability, to include diabetes mellitus.  The appellant was 
first treated for high blood sugar and possible diabetes in 
February 2001.  See February 2001 Physical Examination Status 
Letter from Dr. W.F.K.  The appellant was assessed with type 
II diabetes mellitus in December 2005.  See December 2005 
Private Treatment Report.

Further, the appellant underwent a VA examination regrading 
his diabetes mellitus disability in February 2007.  After 
review of the claims file and noting the appellant's medical 
history, the examiner assessed diabetes mellitus, and opined 
that it was "more likely related to [the appellant's] Army 
Reserve service."  See  February 2001 VA Diabetes Mellitus 
Examination Report.  The examiner did not attribute the 
appellant's disability (injury or disease) to any of his 
periods of ACDUTRA, and in fact, noted that the appellant's 
onset of diabetes was in 2001, which included only INACDUTRA 
service.  Diabetes does not qualify as an "injury" incurred 
in or aggravated by a period of INACDUTRA.  See 38 U.S.C.A. 
§ 101(24).  However, to the extent that the appellant's 
contentions may include an argument that the claimed diabetes 
is related to an injury incurred during INACDUTRA, the 
preponderance of the evidence is against such finding as the 
record does not contain any evidence supporting such 
contention.  Therefore, based on the evidence discussed 
above, service connection is not warranted.












	(CONTINUED ON NEXT PAGE)




In sum, the preponderance of the evidence is against the 
finding that the appellant's diabetes mellitus is related to 
his active duty service or periods of ACDUTRA, and the 
veteran has not been found to be disabled due to an injury 
(not a disease) incurred in or aggravated by his periods of 
INADCUTRA.  Therefore, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for a left knee disorder is 
granted.

Entitlement to service connection for diabetes mellitus, type 
II, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


